                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION


In re: McQuillen Place Company, LLC,
also known as Classic Cleaners, also      CASE NO. 6:20-cv-2040-CJW-KEM
known as Classic Cleaners of Charles
City
             Debtor

Cornice & Rose International, Inc.

             Appellant

vs.

Charles L. Smith; First Security Bank &
Trust Co.; Four Keys, LLC; City of
Charles City, Iowa

             Appellees

In re: McQuillen Place Company, LLC,
                                          CASE NO. 6:20-cv-2041-CJW-KEM
also known as Classic Cleaners, also
known as Classic Cleaners of Charles
City
             Debtor

Charles M. Thompson; James A. Gray

             Appellants
                                          NOTICE OF PETITION FOR REVIEW
vs.
                                          IN BANKRUPTCY and SCHEDULING
Charles L. Smith; First Security Bank &               ORDER
Trust Co.; Four Keys, LLC; City of
Charles City, Iowa

             Appellees




      Case 6:20-cv-02041-CJW-KEM Document 13 Filed 07/07/20 Page 1 of 2
      Pursuant to Federal Rule of Bankruptcy Procedure 8010(b)(3), you are hereby

notified that on 7/02/2020, the United States Bankruptcy Court has notified this Court

that the Appellant Cornice & Rose International, Inc., has elected to have this appeal

heard by the District Court. Pursuant to Federal Rule of Bankruptcy Procedure 8018(a),

the following briefing schedule is established:

      1. Appellant must serve and file a brief by August 6, 2020.

      2. Appellee must serve and file a brief by September 7, 2020.

      3. Appellant may serve and file a reply brief by September 21, 2020.

      DATED this 7th day of July, 2020.
                                                  ROBERT L. PHELPS, Clerk of Court
                                                  United States District Court
                                                  Northern District of Iowa


                                                  By:   /s/ Deputy Clerk
                                                        Deputy Clerk




     Case 6:20-cv-02041-CJW-KEM Document 13 Filed 07/07/20 Page 2 of 2
